Citation Nr: 0420902	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for scoliosis, claimed as a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. G.H.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to June 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to 
service connection for scoliosis (claimed as a low back 
disability).


FINDINGS OF FACT

1.  The veteran's scoliosis of the spine preexisted service 
and did not increase in severity during his period of active 
military duty.

2.  The veteran's current musculoskeletal disabilities of his 
lower back other than scoliosis are not related to his 
military service.


CONCLUSIONS OF LAW

1.  Scoliosis was not aggravated by military service.  38 
U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

2.  A chronic low back disability other than scoliosis was 
not incurred in active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in July 2002 
and September 2002, in which it provided the appellant with 
an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The appellant has been 
made aware of the information and evidence necessary to 
substantiate the claim and has been provided opportunities to 
submit such evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  In this regard, the Board notes that 
the veteran had reported receiving chiropractic treatment for 
the period commencing from September 1963 to October 1970.  
However, the veteran stated that he did not know this 
chiropractor's current whereabouts since leaving his care 
over 33 years ago and was uncertain of his status as to 
whether or not he was even still alive.  As the veteran has 
admitted that he has no useful knowledge that could aid VA in 
locating this chiropractor, the Board concludes that it would 
be an unnecessary expenditure of VA resources to remand the 
claim for purposes of conducting an attempt to locate and 
obtain the records of treatment of the veteran.  The duty to 
assist the veteran does not require that VA conduct a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support the 
veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992)

The Board concludes that the appellant has been notified of 
the evidence and information necessary to substantiate the 
claim, and has been notified of VA's efforts to assist with 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  The Board 
notes that a VA examination and nexus opinion addressing the 
appellant's service connection claim was not provided to him.  
Although the veteran was not examined for the purpose of 
addressing the claim, the Board finds that no examination was 
required.  As will be further discussed in the body of this 
decision, an examiner's opinion linking the veteran's current 
low back disability with service would be purely speculative.

Factual Background

The veteran's service medical records show that although he 
reported no relevant history of back problems, on entrance 
examination in October 1962, scoliosis of his spine was 
found.  His medical records show no treatment for back 
complaints or back injuries during his entire period of 
active duty.  Separation examination in June 1964 shows 
normal findings on review of his spine and musculoskeletal 
system and the veteran did not report having any problems 
relating to his back in his medical history questionnaire.

Private medical records obtained from J. Patton, D.O., and 
private chiropractic records obtained from S. L. Lamborn, 
D.C., show that the veteran received treatment for recurring 
low back symptoms from these healthcare providers.  Dr. 
Patton's records show that he began treating the veteran for 
his back complaints in September 1987 and that, prior to 
then, the veteran reported having a history of chiropractic 
treatment for his back.  Dr. Lamborn's records show that in 
December 2002, x-rays of the veteran's lumbar spine revealed 
discogenic spondylosis of the L-2, L-3, L-4 and L-5/S-1 
vertebrae.  According to Dr. Lamborn, these findings 
suggested degeneration of "long term involvement."

The evidence also includes a radiologist's report dated in 
October 2002 from W. K. Hicks, M.D., who stated that it was 
his impression that x-rays of the veteran's lumbar spine 
revealed a 10-degree levoscoliosis with narrowing of the L-
1/L-2, L-2/L-3 and L-5/S-1 vertebral interspaces and the 
presence of large spurs involving the lumbar segments.  No 
evidence of a recent fracture was observed.

A written statement dated in June 2002 from the veteran's ex-
spouse, who reported that she had been married to the veteran 
when he was in service and stationed at Hill Air Force Base 
in Ogden, Utah.  According to the former spouse, the veteran 
had no prior history of back problems before entering 
service.  He injured his back in 1963 while moving some 
furniture in an office on base.  The witness stated that ever 
since that time, the veteran had ongoing medical problems 
with his back which necessitated treatment from physicians 
and chiropractors.  

In March 2004, the veteran and his witness, Mr. G.H., 
presented oral testimony in support of the veteran's claim at 
a videoconference hearing before the Board.  The veteran 
testified, in pertinent part, that he was not informed by his 
medical examiners that he had scoliosis at service entrance 
and that prior to service he had no history of back problems.  
He stated that while stationed at Hill Air Force Base in 
Ogden, Utah, and serving as a clerk typist he was instructed 
to move some office furniture.  During the course of moving a 
desk, he reportedly injured his back.  According to the 
veteran, he declined seeking medical treatment and was placed 
on light duty by his sergeant for several weeks.  Thereafter, 
he continued to have recurrent problems with back pain and 
radiating pain down his lower extremities.  He stated that he 
was discharged from service in June 1964 and that shortly 
afterwards, beginning in September 1964, he received 
chiropractic treatment for his back complaints for a period 
of several years.  However, the veteran reported that he did 
not know the chiropractor's present status or whereabouts for 
purposes of contacting him to obtain any treatment records in 
his possession.  The veteran's witness, Mr. G. H., reported 
at the hearing that he served with the veteran and personally 
witnessed the veteran sustained a back injury while moving 
office furniture during active duty.  The file also includes 
several written statements from Mr. G. H. which reiterated 
the content of his hearing testimony.


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  1111, 
1131, 1137, 1153; 38 C.F.R. §§ 3.303(a), 3.304.

With chronic disability or disease shown as such in service, 
or within the presumptive period under 38 C.F.R. § 3.307 
(2003) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of pertinent symptoms in 
service will permit service connection for a particular 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service, or in the 
presumptive period, is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

The veteran's service medical records clearly establish that 
his scoliosis was noted on entry into service in October 
1962.  Therefore, this clinical finding has rebutted the 
presumption of soundness with respect to the condition of his 
spine.  

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153.

The Board finds that there is no objective medical evidence 
concurrent with the veteran's period of military service that 
demonstrates that a chronic low back disability was incurred 
in active duty or that his pre-existing scoliosis underwent 
an increase in severity during service.  The veteran's 
medical records are completely devoid of any notes or reports 
showing treatment for back complaints or back injuries.  
Furthermore, no significant findings pertaining to his spine 
were noted on separation examination in June 1964, including 
any scoliosis.  Therefore, a finding that there was a 
permanent worsening of his scoliosis condition due to active 
service cannot be conceded.

Current private medical and chiropractic records show 
treatment for the veteran's low back complaints beginning in 
September 1987.  Although chiropractic treatment prior to 
September 1987 is indicated in these records, there is no 
objective medical note that specifically states when the 
veteran began receiving such treatment.  According to these 
records, the veteran has scoliosis and degenerative changes 
affecting most of his lumbar vertebrae.  Although his 
chiropractor, Dr. Lamborn, opined that the veteran's 
degenerative changes affecting his lumbar spine represented a 
process of "long term involvement," this statement by 
itself cannot be construed as providing a definitive link 
between this disability and the veteran's period of active 
duty.  Similarly, the records obtained from Drs. Patton and 
Hicks contain no objective opinions or findings that link the 
veteran's current low back disabilities with his period of 
military service.  

The Board acknowledges that the statements and oral 
testimonies provided by the veteran and his witnesses is 
evidence that is supportive of the factual assertion that the 
veteran sustained a back injury during active service.  
However, these statements by themselves are insufficient to 
establish a link between the alleged in-service injury and 
the veteran's current low back diagnoses.  The veteran and 
his witnesses are not individually possessed of any formal 
medical training and therefore lack the expertise to comment 
upon medical observations or make medical diagnoses.  
Therefore, to the extent that they assert that there exists a 
relationship between the veteran's current back disabilities 
and an in-service injury without any corroborating objective 
medical opinion, their statements in this regard are entitled 
to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As previously stated, the medical records associated with the 
veteran's claims file have not presented any objective 
evidence that establishes that a back injury occurred during 
service, nor do they provide a nexus between the veteran's 
current back disabilities and his reported history of a back 
injury in service.  In any case, even if such an opinion were 
presented or otherwise obtained on VA examination, the 
conclusion reached by the physician would have clearly been 
based solely on the oral historical account provided by the 
veteran and not on any objective medical historical record; 
it would therefore be speculative at best.  The United States 
Court of Appeals for Veterans Claims has held in the case of 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), that in such 
factual situations as the one described, the Board is not 
bound to accept the medical conclusions and opinions of the 
physician.

In view of the foregoing discussion, the Board concludes that 
the evidence does not support a grant of service connection 
for the veteran's scoliosis or his current degenerative 
changes of his lumbar spine.  Consideration has been made of 
the benefit-of-the-doubt doctrine, but because the evidence 
in this case is not approximately balanced with regard to the 
merits of the claim, the doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This appeal is 
therefore denied.  
 

ORDER

Service connection for a low back disability, to include 
scoliosis, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



